ORDER
PER CURIAM.
Appellant, James J. Schmedeke, appeals the judgment of the Circuit Court of St. Charles County, following a jury trial, finding him guilty of operating a motor vehicle while intoxicated (“DWI”), section 577.010 RSMo 2000,1 and driving a motor vehicle while revoked (“DWR”), section 302.321. Defendant was sentenced to four years in prison for DWI and four years in prison for DWR to be served consecutively in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the -parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.